Third District Court of Appeal
                               State of Florida

                      Opinion filed September 8, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1381
                       Lower Tribunal No. 15-11613
                          ________________


                               Isaid Awad,
                                  Appellant,

                                     vs.

                          Pedro Ortega, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

      Florida Legal Consulting, P.A., and Omar M. Saleh (Sunrise), for
appellant.

     Navarro Attorneys at Law, and Luis F. Navarro, for appellees.


Before SCALES, HENDON and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Handel v. Nevel, 147 So. 3d 649, 651 (Fla. 3d DCA

2014) (“We review a trial court’s ruling on a rule 1.540(b) motion to vacate

for an abuse of discretion and we will not disturb that ruling unless no

reasonable judge would have reached the same decision.” (citation

omitted)).




                                     2